Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 01/12/2022. Claims 1-22 are allowed. The Examiner acknowledges the amendment of claims 1, 4, and 20. Claim 23 has been cancelled by applicant. The previous 103 rejection has been withdrawn due to applicant’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Campbell on 01/27/2022.

1. (Currently Amended) A hammer comprising: 
a handle defining a longitudinal axis extending lengthwise through the handle, the handle comprising a mounting portion on a first end and a grip portion on a side surface of the handle; 
, and a dovetail projection opposite the keyed hole;
a striking insert comprising a second material, a striking surface, an inner surface opposite the striking surface, and a keyed projection extending from the inner surface toward the striking surface, wherein the keyed projection is coupled to the keyed hole in the face of the head, an end of the keyed projection-wherein the striking insert further comprises a recess formed in the keyed projection and extending from the inner surface towards the striking surface; and 
a claw slidably engaged with the dovetail projection of the head via a dovetail connection, the dovetail projection extending along the head in a direction parallel to the longitudinal axis of the handle; 
wherein the first material is different than the second material; and 
wherein the dovetail projection defines a width that varies as the dovetail projection extends from the claw towards the striking insert, and wherein the width of the dovetail projection gradually tapers as the dovetail projection extends towards the striking insert.

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, regarding and 
The teaching of Schweigert (US Patent No. 1,807,347) teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) comprises a dovetail projection (Figure 5) with a T-Channel that interacts with a tongue (element 13) of the claw in order to connect with each other. However, the above reference differentiates in structure and does not disclose the dovetail projection defines a width that varies as the dovetail projection extends from the claw towards the striking portion, and wherein the width of the dovetail projection gradually tapers as the dovetail projection extends towards the striking portion.
The teaching of Gerber Jr. (US Patent No. 6,347,562) teaches it was known in the art to have a hammer (element 10) comprising a striking insert (element 20), head (element 12) and interchangeable claw (element 18). However, the above reference differentiates in structure wherein the dovetail connection between the claw and head comprises a rectangular/polygonal shaft (element 36) that utilizes a guide shaft (element 26) and ball/spring assemblies (element 22) in order to engage both of the parts together, but does not disclose the dovetail projection defines a width that varies as the dovetail projection extends from the claw towards the striking portion, and wherein the width of the dovetail projection gradually tapers as the dovetail projection extends towards the striking portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/27/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723